        Case 1:19-cv-00742-LPS Document 579 Filed 02/12/20 Page 1 of 7 PageID #: 37958



                                  IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF DELAWARE

             CIRBA INC. (d/b/a DENSIFY)
             and CIRBA IP, INC.,
                                  Plaintiffs/Counter-
                                  Defendants,
                                                                   C.A. No. 19-742-LPS
                    v.
             VMWARE, INC.,
                                  Defendant/Counter-Plaintiff.



                           MOTION AND ORDER FOR ADMISSION PRO HAC VICE

                   Pursuant to District of Delaware Local Rule 83.5 and the attached certifications, counsel

         moves for the admission pro hac vice of William F. Lee, Esquire, Seth P. Waxman, Esquire, and

         Thomas G. Saunders, Esquire, of Wilmer Cutler Pickering Hale and Dorr LLP, to represent

         Defendant/Counter-Plaintiff VMware, Inc. in the above-captioned action.

             Dated: February 12, 2020                     YOUNG CONAWAY STARGATT &
                                                          TAYLOR, LLP
                                                           /s/ Robert M. Vrana
                                                          Anne Shea Gaza (No. 4093)
                                                          Robert M. Vrana (No. 5666)
                                                          Samantha G. Wilson (No. 5816)
                                                          Rodney Square
                                                          1000 North King Street
                                                          Wilmington, DE 19801
                                                          (302) 571-6600
                                                          agaza@ycst.com
                                                          rvrana@ycst.com
                                                          swilson@ycst.com
                                                          Attorneys for VMware, Inc.




25241445.1
        Case 1:19-cv-00742-LPS Document 579 Filed 02/12/20 Page 2 of 7 PageID #: 37959



                                      ORDER GRANTING MOTION


               IT IS HEREBY ORDERED that counsel’s Motion for Admission Pro Hac Vice of

         William F. Lee, Esquire, Seth P. Waxman, Esquire, and Thomas G. Saunders, Esquire, is

         GRANTED.


         Date: _____________, 2020


                                                           ___________________________________
                                                             Chief United States District Judge




25241445.1
                                                      2
Case 1:19-cv-00742-LPS Document 579 Filed 02/12/20 Page 3 of 7 PageID #: 37960



          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

       Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of the Commonwealth of

Massachusetts and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this

Court for any alleged misconduct which occurs in the preparation or course of this action. I also

certify that I am generally familiar with this Court’s Local Rules. In accordance with Revised

Standing Order for District Court Fund effective September 1, 2016, I further certify that the

annual fee of $25.00 has been paid to the Clerk of Court, or, if not paid previously, the fee

payment will be submitted to the Clerk’s Office upon the filing of this motion.




Dated: February 12, 2020
                                             William F. Lee
                                             WILMER CUTLER PICKERING
                                               HALE AND DORR LLP
                                             60 State Street
                                             Boston, MA 02109
                                             (617) 526-6556
                                             william.lee@wilmerhale.com
Case 1:19-cv-00742-LPS Document 579 Filed 02/12/20 Page 4 of 7 PageID #: 37961



          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

       Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of the District of Columbia and

pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged

misconduct which occurs in the preparation or course of this action. I also certify that I am

generally familiar with this Court’s Local Rules. In accordance with Revised Standing Order for

District Court Fund effective September 1, 2016, I further certify that the annual fee of $25.00

has been paid to the Clerk of Court, or, if not paid previously, the fee payment will be submitted

to the Clerk’s Office upon the filing of this motion.




Dated: February 12, 2020
                                              Seth P. Waxman
                                              WILMER CUTLER PICKERING
                                                 HALE AND DORR LLP
                                              1875 Pennsylvania Avenue, NW
                                              Washington, DC 20006
                                              (202) 663-6800
                                              seth.waxman@wilmerhale.com
Case 1:19-cv-00742-LPS Document 579 Filed 02/12/20 Page 5 of 7 PageID #: 37962



          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

       Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of the District of Columbia and

pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged

misconduct which occurs in the preparation or course of this action. I also certify that I am

generally familiar with this Court’s Local Rules. In accordance with Revised Standing Order for

District Court Fund effective September 1, 2016, I further certify that the annual fee of $25.00

has been paid to the Clerk of Court, or, if not paid previously, the fee payment will be submitted

to the Clerk’s Office upon the filing of this motion.




Dated: February 12, 2020
                                              Thomas G. Saunders
                                              WILMER CUTLER PICKERING
                                                HALE AND DORR LLP
                                              1875 Pennsylvania Avenue, NW
                                              Washington, DC 20006
                                              (202) 663-6536
                                              thomas.saunders@wilmerhale.com
Case 1:19-cv-00742-LPS Document 579 Filed 02/12/20 Page 6 of 7 PageID #: 37963



                                 CERTIFICATE OF SERVICE


         I, Robert M. Vrana, hereby certify that on February 12, 2020, I caused to be

electronically filed a true and correct copy of the foregoing document with the Clerk of the Court

using CM/ECF, which will send notification that such filing is available for viewing and

downloading to the following counsel of record:

                               Kenneth L. Dorsney, Esquire
                               Morris James LLP
                               500 Delaware Avenue, Suite 1500
                               Wilmington, DE 19801
                               kdorsney@morrisjames.com

                               Attorney for Plaintiffs/Counter-Defendants

         I further certify that on February 12, 2020, I caused the foregoing document to be served

via electronic mail upon the above-listed counsel and on the following:

                               Courtland L. Reichman, Esquire
                               Shawna L. Ballard, Esquire
                               Jennifer Estremera, Esquire
                               Michael G. Flanigan, Esquire
                               Joachim B. Steinberg, Esquire
                               Kate Falkenstien, Esquire
                               Ariel C. Green, Esquire
                               Reichman Jorgensen LLP
                               100 Marine Parkway, Suite 300
                               Redwood Shores, CA 94065

                               Sarah O. Jorgensen, Esquire
                               Reichman Jorgensen LLP
                               1201 West Peachtree Street, Suite 2300
                               Atlanta, GA 30309

                               Christine E. Lehman, Esquire
                               Reichman Jorgensen LLP
                               818 Connecticut Ave., N.W., Suite 850
                               Washington, DC 20006




25452249.1
Case 1:19-cv-00742-LPS Document 579 Filed 02/12/20 Page 7 of 7 PageID #: 37964



                           Jaime F. Cardenas-Navia, Esquire
                           Wesley Lanier White, Esquire
                           Khue V. Hoang, Esquire
                           Reichman Jorgensen LLP
                           100 Park Avenue, Suite 1600
                           New York, NY 10017

                           RJ_densify@reichmanjorgensen.com

                           Gary J. Toman, Esquire
                           Weinberg Wheeler Hudgins Gunn & Dial
                           3344 Peachtree Road NE, Suite 2400
                           Atlanta, GA 30326
                           gtoman@wwhgd.com

                           Peter J. Ayers, Esquire
                           Law Office of Peter J. Ayers, PLLC
                           2200 Bowman Avenue
                           Austin, TX 78703
                           peter@ayersiplaw.com

                           Attorneys for Plaintiffs/Counter-Defendants



Dated: February 12, 2020                        YOUNG CONAWAY STARGATT &
                                                TAYLOR, LLP

                                                /s/ Robert M. Vrana
                                                Anne Shea Gaza (No. 4093)
                                                Robert M. Vrana (No. 5666)
                                                Samantha G. Wilson (No. 5816)
                                                Rodney Square
                                                1000 N. King Street
                                                Wilmington, Delaware 19801
                                                agaza@ycst.com
                                                rvrana@ycst.com
                                                swilson@ycst.com

                                                Attorneys for VMware, Inc.




                                            2
25452249.1
